In the Supreme Court of Georgia



                                                       Decided: May 11, 2015


                          S15A0299. PRICE v. THE STATE.


       BENHAM, Justice.

       Appellant Cornelius Price was convicted of malice murder and related

crimes for the death of Chad Shirey.1 On the night of the incident, appellant was

riding around with four other young men, including co-indictee DeMario

Holden who was driving the others in his mother’s mini-van. While at a gas

station, the young men saw the victim driving a 1990 Chevrolet Caprice which

had been upgraded with custom paint and graphics. Appellant told the others

that he wanted to steal the car and asked for Holden’s gun. Holden began



       1
         The crimes occurred on May 22, 2009. On September 15, 2009, a Richmond County grand
jury returned a true bill of indictment charging appellant with malice murder, felony murder,
hijacking a motor vehicle, and possession of a firearm during the commission of a felony. Appellant
was tried before a jury from June 22, 2010, to June 24, 2010, and the jury returned verdicts of guilt
on all charges. The trial court sentenced appellant to life in prison for malice murder, twenty years
to be served consecutively for hijacking a motor vehicle, and five years to be served consecutively
for possession of a firearm during the commission of a felony. The felony murder count was vacated
as a matter of law. On July 7, 2010, appellant moved for a new trial and amended the motion on
April 22, 2014. The trial court held a hearing on May 5, 2014, and denied the motion for new trial,
as amended, on May 8, 2014. Appellant filed a notice of appeal on May 27, 2014, and the case was
docketed to the January 2015 Term of this Court for a decision to be made on the briefs.
following the victim’s car and when the victim turned onto a dirt road, appellant

got out of the van, approached the car, said “give it up,” and fired the gun at

least two times. The victim, who had been hit, tried to flee, but crashed the car

into a tree. The young men fled from the scene. Minutes later, a woman who

was on the passenger side of the victim’s car ran to a neighbor’s house for help.

The victim died of gunshot wounds to his chest and arm. During his interview

with police, appellant confessed that he had shot the victim, that his motivation

in approaching the victim was to steal the car, and that he was influenced by

peer pressure from Holden.

      1. The evidence adduced at trial and summarized above was sufficient to

authorize a rational trier of fact to find appellant guilty beyond a reasonable

doubt of the crimes for which he was convicted. Jackson v. Virginia, 443 U.S.

307 (99 SCt 2781, 61 LE2d 560) (1979).

      2. On appeal, appellant only raises one enumeration of error, contending

that his confession should have been suppressed because it was involuntary due

to his youth, his eighth-grade education, and his long wait to be interviewed by

authorities. “In ruling on the admissibility of an in-custody statement, a trial

court must determine whether, based upon the totality of the circumstances, a

                                        2
preponderance of the evidence demonstrates that the statement was made freely

and voluntarily. [Cit.]” Grier v. State, 273 Ga. 363 (2) (541 SE2d 369) (2001).

An appellate court will not disturb such factual and credibility determinations

unless clearly erroneous. Id.

       In this case, the trial court held a Jackson-Denno2 hearing immediately

before trial commenced. The evidence at the hearing showed that appellant was

arrested one month after the shooting occurred. Authorities arrested appellant

at approximately at 6:00 A.M. and took him to the sheriff’s department where

he was placed in the office of one of the investigators working on the case.

While appellant waited, he was not handcuffed or shackled. There was no

evidence presented that appellant asked for and/or was denied food or drink or

denied access to restroom facilities during his wait. Appellant’s interview began

at 9:50 A.M. that same morning.               Two officers participated in appellant’s

interview. Appellant told the officers he had completed the eighth grade.3 Both

officers testified that appellant’s rights were read to him and that appellant did



       2
           Jackson v. Denno, 378 U.S. 368 (84 SCt 1774, 12 LEd2d 908) (1964).
       3
        Although appellant emphasizes in his brief the fact that he was 17 years old at the time of
the crimes, no mention of his age was made by either party during the Jackson-Denno hearing.

                                                3
not appear to be under the influence of drugs or alcohol. At the beginning of the

audio-recorded interview, appellant acknowledged that he had been read his

rights, that he understood his rights, and that he wanted to speak with the

officers. Appellant never asked for a lawyer and never invoked his right to

silence. The investigators never promised appellant anything or threatened him

in any way. The interview concluded at approximately 10:12 A.M.

      Under these circumstances, we cannot conclude that the trial court’s

decision to admit appellant’s custodial statement was clearly erroneous. See

Green v. State, 282 Ga. 672 (2) (653 SE2d 23) (2007) (custodial statement made

by youth one month shy of his seventeenth birthday upheld as voluntary).

Accordingly, appellant’s appeal cannot be sustained.

      Judgment affirmed. All the Justices concur.




                                       4